Case 2:20-cv-01145-DLR

Document 15-2 Filed 08/27/20 Page 1 of 4

 

Attorney or Party without Attorney:
CRAIG SOLOMON GANZ (#023650)
BALLARD SPAHR LLP
1 EAST WASHINGTON STREET SUITE # 2300
PHOENIX , AZ 85004

Telephone No: (602) 798-5400

Attorney For: Plaintiff

 

Ref. No. or File No.: 00340892

 

Insert name of Court, and Judicial District and Branch Court:

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

 

Defendant: GKRM, INC., a Georgia corporation; ET AL.

Plaintiff; SCF RC FUNDING I, LLC, a Deleware limited liability company; ET AL.

For Court Use Only

 

CERTIFICATE OF DUE DILIGENCE

 

 

Hearing Date:

Time:

 

 

Dept/Div:

 

Case Number:

CV-20-01145-PHX-MHB

 

 

1. 1, Frank James , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
this action. | attempted to Personally Serve Defendant JAMES GRAVES as follows:

2. Documents

SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVERSHEET; CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE;
CORPORATE DISCLOSURE STATEMENT; NOTICE OF DEFICIENCY

 

Attempt Detail

 

1) Unsuccessful Attempt by: Frank James () on: Jun 13, 2020, 8:01 pm EDT at 2675 Shumard Oak Dr, Braselton, GA 30517
The current resident/tenant is Mr. Rios he and does not know the recipient.

Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

3. Person Executing:
a. Frank James ()
b. FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
c. (602) 248-9700

 

| Declare under penalty of perjury under the laws of the State of
GEORGIA that the foregoing is true and correct.

ahi

(Date)

CERTIFICATE OF DUE DILIGENCE

(Signature)

4602028 (10404261)
Case 2:20-cv-01145-DLR

Document 15-2 Filed 08/27/20 Page 2 of 4

 

Attorney or Party without Attorney:
CRAIG SOLOMON GANZ (#023650)
BALLARD SPAHR LLP
1 EAST WASHINGTON STREET SUITE # 2300
PHOENIX , AZ 85004

Telephone No: (602) 798-5400

Attorney For: Plaintiff

For Court Use Only

 

Ref. No. or File No.: 00340892

 

Insert name of Court, and Judicial District and Branch Court:

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

 

Defendant: GKRM, |NC., a Georgia corporation; ET AL.

Plaintiff; SCF RC FUNDING 1, LLC, a Deleware limited liability company; ET AL.

 

CERTIFICATE OF DUE DILIGENCE

 

 

Hearing Date: Time: Dept/Div: Case Number:
CV-20-01 145-PHX-MHB

 

 

 

 

 

1. I, Frank James , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
this action. | attempted to Personally Serve Defendant JAMES GRAVES as follows:

2. Documents

SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVERSHEET; CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE;
CORPORATE DISCLOSURE STATEMENT; NOTICE OF DEFICIENCY

 

| Attempt Detail

 

1) Unsuccessful Attempt by: Frank James () on: Jun 17, 2020, 11:28 am EDT at 2095 Hwy 211 NW #2F-362, Braselton, GA 30517
This location is a UPS store private mailbox. The manager would not verify the box number or divulge any information regarding the subjects.

Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

3. Person Executing:
a. Frank James ()
b, FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
Cc. (602) 248-9700

 

 

| Declare under penalty of perjury under the laws of the State of
GEORGIA that the foregoing is true and correct.

blsefae ae

(Date) (Signature) f

CERTIFICATE OF DUE DILIGENCE

4614340 (10404683)
Case 2:20-cv-01145-DLR Document 15-2 Filed 08/27/20 Page 3 of 4

 

Attorney or Party without Attorney: For Court Use Only
CRAIG SOLOMON GANZ (#023650)
BALLARD SPAHR LLP
1 EAST WASHINGTON STREET SUITE # 2300
PHOENIX , AZ 85004

Telephone No: (602) 798-5400

Attorney For: Plaintiff Ref. No. or FileNo.: 00340892

 

 

Jnsert name of Court, and Judicial District and Branch Court:
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

Plaintiff; SCF RC FUNDING |, LLC, a Deleware limited liability company; ET AL.
Defendant: GKRM, INC.,a Georgia corporation; ET AL.

CERTIFICATE OF DUE DILIGENCE Hearing Date: Time: Dept/Div: Case Number:
CV-20-01145-PHX-MHB

1, I, Frank James , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
this action. | attempted to Personally Serve Defendant JAMES GRAVES as follows:

 

 

 

 

 

 

 

 

 

2. Documents
SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVERSHEET; CONSENT TO EXERCISE OF JURISDICTION BY AUNITED STATES MAGISTRATE JUDGE;

CORPORATE DISCLOSURE STATEMENT; NOTICE OF DEFICIENCY

 

Attempt Detail
1) Unsuccessful Attempt by: Frank James () on: Jul 3, 2020, 6:53 pm EDT at 2495 Shumard Oak Dr, Braselton, GA 30517
No answer, No activity, No vehicles, No lights illuminated inside the residence.

2) Unsuccessful Attempt by: Frank James () on: Jul 8, 2020, 2:00 pm EDT at 2495 Shumard Oak Dr, Braselton, GA 30517
Spoke with current occupant, Daniel Anderson, who stated that he has never heard of the individual or company. Mr Anderson said that he moved to

this address, May 2020.

Service: $169.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $179.00

| Declare under penalty of perjury under the laws of the State of
GEORGIA that the foregoing is true and correct.

3. Person Executing:
a. Frank James ()
b. FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
c. (602) 248-9700

tlas/pe

(Date) (Signature)

CERTIFICATE OF DUE DILIGENCE

4658149 (10406830)

FIRSTLEGAL
Case 2:20-cv-01145-DLR Document 15-2 Filed 08/27/20 Page 4 of 4

 

Attarney or Party without Attorney: For Court Use Only
CRAIG SOLOMON GANZ (#023650)
BALLARD SPAHR LLP
1 EAST WASHINGTON STREET SUITE # 2300
PHOENIX , AZ 85004

Telephone No: (602) 798-5400

Attorney For: Plaintiff | res No. or FileNo.: 00340892

 

 

Insert name of Court, and Judicial District and Branch Court:
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA
Plaintiff; SCF RC FUNDING I, LLC, a Deleware limited liability company; ET AL.
Defendant: GKRM, INC., a Georgia corporation, ET AL.
CERTIFICATE OF DUE DILIGENCE Hearing Date: Time: Dept/Div: Case Number:
CV-20-01145-PHX-MHB

1. 1, Frank James, being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to
this action. | attempted to Personally Serve Defendant JAMES GRAVES as follows:

 

 

 

 

 

 

 

 

 

2. Documents
SUMMONS IN A CIVIL ACTION; COMPLAINT; CIVIL COVERSHEET; CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE;
CORPORATE DISCLOSURE STATEMENT; NOTICE OF DEFICIENCY

 

| Attempt Detail |
4) Unsuccessful Attempt by: Frank James () on: Jul 28, 2020, 8:00 pm EDT at 414 Delaperriere Loop, Jefferson, GA 30549
No answer and no activity seen in the home.

2) Unsuccessful Attempt by: Frank James () on: Jul 30, 2020, 4:45 pm EDT at 414 Delaperriere Loop, Jefferson, GA 30549
No answer and no activity seen in the home.

3) Unsuccessful Attempt by: Frank James () on: Aug 2, 2020, 6:44 pm EDT at 414 Delaperriere Loop, Jefferson, GA 30549
No answer and no activity inside the house. Two packages at door, one addressed to Walter Pardo and the other one to Maricelly Ospina, this
appears to be a bad address.

Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

| Declare under penalty of perjury under the laws of the State of
GEORGIA that the foregoing is true and correct.
3. Person Executing:
a. Frank James
b. FIRST LEGAL
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
c. (602) 248-9700

(Date) (Signature) f

CERTIFICATE OF DUE DILIGENCE

4728303 (10409725)

 
